DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's Response to Office Action, received 11-2-2020, acknowledged.  Claims 1, 5-7, 10, 11, 14, and 15 have been amended.  Claims 2-4, 8, 9, 12, and 13 have been canceled.  New claims 21-24 have been added.
Claims 1, 5-7, 10, 11, and 14-24 are pending and under consideration.
Rejections/Objections Withdrawn or Moot
The objection to claim 6 because of the following: line 2, "the second number is determined is a fourth", is withdrawn in light of the claim amendment.
The rejection of claims 2-4, 8, 9, 12, and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for just "comparing the first number to the third number", and, for the difference between "a vaccine preparation" in line 1 and "a reference vaccine" in line 2, is moot in light of the cancelation of the claims.
The rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "the second number" and "the fourth number" in line 1, is moot in light of the cancelation of the claim.
The rejection of claim 2 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for just "comparing the first number to the third number", is moot in light of the cancelation of the claim.
The rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "the first number" and "the second number" in line 1, is moot in light of the cancelation of the claim.
The rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "first common test surface", is moot in light of the cancelation of the claim.
The rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "the third number" and "the fourth number" in line 1, is moot in light of the cancelation of the claim.
The rejection of claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "second common test surface", is moot in light of the cancelation of the claim.
The rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "the first number" in line 1, and "the second number" in line 2, is moot in light of the cancelation of the claim.
The rejection of claim 8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "the first number" and "the second number" in line 2, "third number" and "the fourth number" in line 4, is moot in light of the cancelation of the claim.
The rejection of claims 8, and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "function" and how a mental procedure of just "comparing the first function to the second function" results in the claimed method, i.e., characterizing potency of a vaccine preparation, is moot in light of the cancelation of the claims.
The rejection of claims 12, and 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for how a mental procedure of just "comparing ratios" results in the claimed method, i.e., characterizing potency of a vaccine preparation, is moot in light of the cancelation of the claims.
The rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "the fifth number" and "the second number" in line 1, is moot in light of the cancelation of the claim.
The rejection of claim 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for what is meant by a "first common test surface", is moot in light of the cancelation of the claim.
The rejection of claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "the fifth number" and "the second number" in line 1, is moot in light of the cancelation of the claim.
The rejection of claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for what is meant by a "second common test surface", is moot in light of the cancelation of the claim.
The objection to Figure 4A because the Brief Description, paragraph 0017 recites "HcR/A", but the figure recites HcRA #1, is withdrawn in light of the replacement figure.
The objection to Figure 4B because it contains "FICRA" which is not defined in the specification, is withdrawn.
The objection to Figure 4C because it contains "HCRA" and HCR/A which are not defined in the specification, is withdrawn in light of the replacement figure.
The objection to Figure 5E because it contains "HCRA" which is not defined in the specification, is withdrawn in light of the replacement figure.
The objection to Figure 5F because it contains "HCRA" which is not defined in the specification, is withdrawn in light of the replacement figure.
The objection to Figure 6E because it shows "HCR/A", the Brief Description, paragraph 0030, recites "HcR/A", is withdrawn in light of the replacement figure.
The objection to Figure 7E because it shows "HCR/A", the Brief Description, paragraph 0030, recites "HcR/A", is withdrawn in light of the replacement figure.
The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "the first number" and "the third number" in line 16, is withdrawn in light of the claim amendment.
The rejection of claims 1, 5-7, 10, 11, and 14-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for just "comparing the first number to the third number", and, for the difference between "a vaccine preparation" in line 1 and "a reference vaccine" in line 2, is withdrawn in light of the claim amendments.
The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "the second number" in lines 1 and 2, "a third label" in lines 2 and 3, "a fourth immunoassay" in line 2, "a fourth label" (twice) in line 3, is withdrawn in light of the claim amendment.
The rejection of claim 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for what said vaccine preparation is therapeutic, is withdrawn.
The rejection of claim 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph, as being indefinite for what said vaccine preparation is preventing, is withdrawn.
The rejection of claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for what is meant by "sixth immunoassay", "sixth label", "fourth immunoassay", and "fourth label", and, "localized, is withdrawn in light of the claim amendment.
The rejection of claim 14 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "the fifth number" in line 1, and "the second number" in line 2, is withdrawn in light of the claim amendment.
The rejection of claim 15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "the sixth number" in line 1, and "the second number" in line 2, is withdrawn in light of the claim amendment.
The rejection of claims 14, and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for what is meant by "fifth immunoassay", "fifth label", "second immunoassay", and "second label", and, "localized, is withdrawn.
The rejection of claims 11, and 14-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for how a mental procedure of just "comparing ratios" results in the claimed method, i.e., characterizing potency of a vaccine preparation, is withdrawn in light of the claim amendments.
The rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, insufficient antecedent basis for the limitation "the fifth number" and "the second number" in line 6, and "a sixth number" and "the fourth number" in lines 6-7, is withdrawn.
The rejection of claims 5, and 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for "first label" and the "second label", and, "localized", is withdrawn.

Rejections/Objections Maintained
The objection to claim 15 because of the following: line 2, "the second number is determined is a fourth", is maintained.
	As newly amended, claim 15, no longer recites "the second number is determined is a fourth", the recitation "the second number is determined a fourth" continues to render the claim unclear.
The rejection of claim 10 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, is maintained.
	Applicant argues that the claim amendment obviates the rejection.
	The examiner has considered applicant's argument, in light of the claim amendment, but does not find it persuasive because claim 1 still does not state that the vaccine preparation and the reference preparation have more than one antigen present.
	Thus, claim 10 remains being of improper dependent form.
	Again, it is recommended that claim 10 recite "preparation each further comprises a second antigen".


New Rejections/Objection Necessitated by Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-7, 10, 11, and 14-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Newly amended claim 1 now recites "deriving a first ratio", generating a first curve "derived from values", "deriving a second ratio", and, generating a second curve "derived from values".
	Newly amended claim 11 now recites "deriving a third ratio", generating a third curve "derived from values", "deriving a fourth ratio", and, generating a fourth curve "derived from values".
	Newly amended claim 21 now recites "deriving a third ratio", generating a third curve "derived from values", "deriving a fourth ratio", and, generating a fourth curve "derived from values".
	The specification does not define the metes and bounds of "deriving a ratio" or a curve "derived from values".
	Thus, it is unclear what ratio and value may be included in the scope of the terms.
	Claims 5-7, 10, 14-20 and 22-24 depend from the claims, but do not clarify the issue.
Claims 1, 5-7, 10, 11, and 14-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Newly amended claims 1, 11, and 21 now recite that the collected splenocytes or B cells are not divided into a plurality of cell culture wells and that: (a)  a "first subset" of the plurality of cell culture wells contacted with a "first set of serial dilutions" ; (b) a "second subset" of the plurality of cell culture wells contacted with a "second set of serial dilutions".
	However, the claims do not state whether the "first" and "second" subsets of the plurality of cell culture wells are identical in number or differ by some number.
	The claims do not state if the "first" and "second" set of serial dilutions are identical serial dilutions or are different serial dilutions.
	Thus, it is unclear how one determines specificity/potency of a vaccine preparation if the "first" and "second" subsets of the plurality of cell culture wells are different in number, i.e., one well versus 100 wells.
	Thus, it is unclear how one determines specificity/potency of a vaccine preparation if the "first" and "second" serial dilutions are different in number, i.e., one dilution at 1/100 and versus two dilutions at 1/12 and 1/24.
	Claims 5-7, 10, 14-20 and 22-24 depend from the claims, but do not clarify the issue.
Claim Objections
Newly amended claim 11 is now objected to because of the following:  the amendment inserts a period at the end, but does not delete the original period.  Thus, claim 11 ends with two periods.  Appropriate correction is required.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection/objection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        March 1, 2021